 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   Henry B. Bernstein, State Bar No. 313730
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 3
     The Waterfront Building
 4   2749 Hyde Street
     San Francisco, California 94109
 5   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
 6   Email:      rosman@bfesf.com
                 scrawford@bfesf.com
 7
                 hbernstein@bfesf.com
 8

 9   Attorneys for Defendant
     KEVIN MURRAY
10

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13   CHRISTOPHER RASKU                                 Case No. 3:20-cv-01286-LB

14          Plaintiff,                                 DEFENDANT KEVIN MURRAY’S ANSWER TO
                                                       PLAINTIFF’S COMPLAINT
15
     v.
16
     CITY OF UKIAH and KEVIN MURRAY
17
            Defendants.
18

19
20          Defendant KEVIN MURRAY hereby demands a jury trial in the above-captioned matter and

21   answers plaintiff CHRISTOPHER RASKU’s complaint filed on February 20, 2020 as follows:

22               ANSWER TO ALLEGATIONS ENTITLED “JURISDICTION AND VENUE”

23          1.      Answering paragraphs 1 and 2, this answering defendant does not dispute jurisdiction, and

24   further admits the incidents, events, and occurrences giving rise to this action occurred in the City of

25   Ukiah, County of Mendocino, California. This answering defendant denies that any actions or omissions

26   by defendant give rise to liability.

27               ANSWER TO ALLEGATIONS ENTITLED “PARTIES”

28          2.      Answering paragraph 3, this answering defendant admits that plaintiff is a resident of

                                                        1
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
 1   Mendocino County, California.

 2          3.      Answering paragraph 4, this paragraph contains allegations that relate to plaintiff’s Monell

 3   claim which was dismissed by this Court, and thus do not call for an admission or denial at this time.

 4          4.      Answering paragraph 5, this answering defendant admits that at all relevant times,

 5   Defendant KEVIN MURRAY was a police officer and employee of the City of Ukiah.

 6          5.      Answering paragraph 6 through 7, these paragraphs contains legal conclusions that do not

 7   call for an admission or denial. To the extent any allegations in these paragraphs can be construed as

 8   calling for an admission or denial, this answering defendant denies each and every such allegation within

 9   these paragraphs.
10          6.      Answering paragraph 8, answering defendant admits the allegations contained within this
11   paragraph.
12          7.      Answering paragraph 9, this paragraph contains allegations that relate to plaintiff’s Monell
13   claim which was dismissed by this Court, and thus does not call for an admission or denial.
14                ANSWER TO ALLEGATIONS ENTITLED “STATEMENT OF FACTS”

15          8.      Answering paragraph 10, this answering defendant admits that plaintiff is forty-six years

16   old and resides in Ukiah, California. Answering defendant lacks sufficient information to enable him to

17   admit or deny the remaining allegations contained in this paragraph, and on that basis denies each and

18   every remaining allegation within this paragraph.

19          9.      Answering paragraph 11, this answering defendant admits that plaintiff lives in an
20   apartment complex on North Orchard Avenue in the City of Ukiah. Answering defendant further admits

21   that the events giving rise to this complaint occurred on October 13, 2018. Answering defendant lacks

22   sufficient information to enable him to admit or deny the remaining allegations contained in this

23   paragraph, and on that basis denies each and every remaining allegation within this paragraph.

24          10.     Answering paragraph 12, this answering defendant admits that plaintiff was standing in

25   his doorway when Officer MURRAY arrived. Answering defendant denies that plaintiff was standing

26   behind his door. Answering defendant lacks sufficient information to enable him to admit or deny the

27   remaining allegations contained in this paragraph, and on that basis denies each and every remaining

28   allegation within this paragraph.

                                                         2
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
 1          11.     Answering paragraph 13, this answering defendant lacks sufficient information to enable

 2   him to admit or deny the allegations contained in this paragraph, and on that basis denies each and every

 3   allegation within this paragraph.

 4          12.     Answering paragraph 14, this answering defendant admits that Officer MURRAY ordered

 5   plaintiff to take a seat on the ground outside his apartment. Answering defendant further admits that

 6   plaintiff refused to comply with Officer MURRAY’s order. Answering defendant further admits that

 7   Officer MURRAY placed plaintiff’s left hand in handcuffs. Answering defendant further admits that

 8   Officer MURRAY delivered closed-fist strikes to plaintiff. Answering defendant further admits that

 9   Officer MURRAY delivered knee strikes to plaintiff’s rib cage. Answering defendant denies that plaintiff
10   stated that he would stand where he was. Answering defendant further denies that Officer MURRAY
11   acted without exigency or legal justification. Answering defendant further denies that Officer MURRAY
12   charged at plaintiff’s door. Answering defendant further denies that Officer MURRAY threw his
13   shoulder into plaintiff’s door. Answering defendant further denies that plaintiff was knocked
14   unconscious. Answering defendant lacks sufficient information to enable him to admit or deny the
15   remaining allegations contained in this paragraph, and on that basis denies each and every remaining
16   allegation within this paragraph.
17          13.     Answering paragraph 15, this answering defendant admits that Officer MURRAY was
18   wearing a body-worn camera during the encounter. Answering Defendant denies that Officer MURRAY
19   did not have the body-worn camera activated during the encounter.
20          14.     Answering paragraph 16, this answering defendant admits that officers arrived and
21   assisted in placing plaintiff in handcuffs. Answering defendant further admits that officers carried
22   plaintiff outside his apartment and placed him into the backseat of a patrol vehicle. Answering defendant
23   denies that officers “picked [plaintiff] up from the ground by the chain of the handcuffs …” Answering
24   defendant lacks sufficient information to enable him to admit or deny the remaining allegations contained
25   in this paragraph, and on that basis denies each and every remaining allegation within this paragraph.
26          15.     Answering paragraph 17, this answering defendant lacks sufficient information to enable
27   him to admit or deny the allegations contained in this paragraph, and on that basis denies each and every
28   allegation within this paragraph.

                                                         3
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
 1          16.        Answering paragraph 18, this answering defendant admits that Officer MURRAY

 2   authored a police report stating that plaintiff had slammed his apartment door on Officer MURRAY’s

 3   arm and attempted to punch Officer MURRAY. Answering defendant further admits that the encounter

 4   was recorded by plaintiff’s neighbor. Answering defendant denies the remaining allegations contained

 5   within this paragraph.

 6          17.        Answering paragraph 19, this answering defendant admits that a criminal complaint

 7   charging plaintiff with felony resisting arrest was filed in Mendocino County Superior Court. Answering

 8   defendant further admits that plaintiff was offered pre-trial diversion. Answering defendant denies that

 9   Officer MURRAY perjured himself at plaintiff’s preliminary hearing.
10                ANSWER TO ALLEGATIONS ENTITLED “STATEMENT OF DAMAGES”

11          18.        Answering paragraph 20 through 22, this answering defendant denies that any acts or

12   omissions by him give rise to liability. This answering defendant lacks sufficient information to enable

13   him to admit or deny the remaining allegations contained in these paragraphs, and on that basis denies

14   each and every remaining allegation within these paragraphs.

15          19.        Answering paragraph 23, this answering defendant denies that any acts or omissions of

16   this answering defendant give rise to liability and further denies the acts and omissions of Officer

17   MURRAY were willful, wanton, reckless, malicious, oppressive and/or done with a conscious or reckless

18   disregard for the rights of plaintiff. The remainder of the paragraph contains legal conclusions that do not

19   call for an admission or denial. To the extent any remaining allegations in this paragraph can be
20   construed as calling for an admission or denial, this answering defendant denies each and every such

21   allegation within this paragraph.

22          20.        Answering paragraph 24, this answer defendant admits plaintiff retained counsel to

23   represent him in this matter. This answering defendant denies the remaining allegations contained within

24   this paragraph.

25                ANSWER TO ALLEGATIONS ENTITLED “FIRST CAUSE OF ACTION”

26          21.        Answering paragraph 25, this paragraph does not contain allegations that call for an

27   admission or denial.

28          22.        Answering paragraphs 26 through 29, this answering defendant denies all allegations

                                                          4
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
 1   contained within these paragraphs.

 2               ANSWER TO ALLEGATIONS ENTITLED “SECOND CAUSE OF ACTION”

 3             23.     Answering paragraph 30, this paragraph does not contain allegations that call for an

 4   admission or denial.

 5             24.     Answering paragraphs 31 through 34, this answering defendant denies all allegations

 6   contained within these paragraphs.

 7                   ANSWER TO ALLEGATIONS ENTITLED “THIRD CAUSE OF ACTION”

 8             25.     Answering paragraphs 35 and 36, these paragraphs contain allegations that relate to

 9   plaintiff’s Monell claim which was dismissed by this Court, and thus do not call for an admission or
10   denial.
11                    ANSWER TO ALLEGATIONS ENTITLED “PRAYER FOR RELIEF”

12             26.     Answering the paragraphs entitled “Prayer for Relief,” these paragraphs detail plaintiff’s

13   requested relief and do not contain allegations that call for an admission or denial.

14                                            AFFIRMATIVE DEFENSES

15                                        FIRST AFFIRMATIVE DEFENSE

16             Plaintiff’s complaint fails to state facts sufficient to constitute a cause of action against answering

17   defendant.

18                                      SECOND AFFIRMATIVE DEFENSE

19             Plaintiff’s claims are barred by the doctrines of laches, estoppel and waiver, and by all applicable
20   federal and state statutes of limitation.

21                                        THIRD AFFIRMATIVE DEFENSE

22             Answering defendant at all times referred to in plaintiff’s complaint acted in complete good faith

23   and reasonably within the meaning of all federal and state statutes, doctrines and judicial authorities.

24                                      FOURTH AFFIRMATIVE DEFENSE

25             Answering defendant is immune from liability under the federal doctrine of qualified good faith

26   immunity as set forth in Malley v. Briggs, 475 U.S. 335 (1986), Harlow v. Fitzgerald, 457 U.S. 800

27   (1982), Anderson v. Creighton, 107 S.Ct. 3034 (1987) and other applicable statutory and judicial

28   authorities.

                                                              5
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
 1                                      FIFTH AFFIRMATIVE DEFENSE

 2          Plaintiff has failed to sufficiently allege a cause of action on any federal claim for relief. Plaintiff

 3   has been denied no federally protected civil right without due process of law, since due process exists in

 4   the form of adequate remedies at law.

 5                                      SIXTH AFFIRMATIVE DEFENSE

 6          Plaintiff’s complaint fails to state a claim for any constitutional violation under 42 U.S.C. Section

 7   1983 against this answering defendant.

 8                                    SEVENTH AFFIRMATIVE DEFENSE

 9          Answering defendant’s alleged acts were reasonable under the doctrine set forth in Graham v.
10   Connor, 108 S.Ct. 1865 (1989) and all other applicable federal and state judicial authorities.
11                                     EIGHTH AFFIRMATIVE DEFENSE

12            Plaintiff voluntarily assumed the risk of injuries and damages arising out of the subject incident

13                and said assumption of risk acts as a complete bar to any recovery in this matter.

14                                      NINTH AFFIRMATIVE DEFENSE

15          As a separate, distinct affirmative defense to the complaint, answering defendant alleges that

16   plaintiff posed a direct threat to the health and safety of others and/or himself.

17                                     TENTH AFFIRMATIVE DEFENSE

18          Plaintiff’s detention and/or arrest were proper in that the detention and/or arrest was supported by

19   sufficient probable cause.
20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                            6
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
 1                                           PRAYER FOR RELIEF

 2          WHEREFORE defendant KEVIN MURRAY prays that:

 3          1.      Plaintiff take nothing by reason of his complaint;

 4          2.      Defendant be awarded its costs of suit incurred herein and its attorneys’ fees pursuant to

 5   42 U.S.C. Section 1988 and all other applicable federal and state statutes and judicial authorities; and,

 6   defendant be granted such further relief as the Court deems proper.

 7

 8   Dated: May 29, 2020                                BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 9
                                                        By:
10
                                                              Richard W. Osman
11                                                            Sheila Crawford
                                                              Henery Bernstein
12                                                            Attorneys for Defendant
                                                              KEVIN MURRAY
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                          7
     DEFENDANT KEVIN MURRAY’S ANSWER TO PLAINTIFF’S COMPLAINT
     Rasku v. City of Ukiah et al Case No.: 3:20-cv-01286-LB
